*362Opinión concurrente emitida por el
Juez Asociado Señor Re-bollo López.
No obstante estar de acuerdo, dado los hechos particulares del mismo, con el resultado a que se llega en el presente caso, no podemos suscribir la opinión mayoritaria del Tribunal. El automatismo y absolutismo no deben tener cabida en nuestro ordenamiento jurídico. El propósito cardinal que anima todos los esfuerzos envueltos en esta delicada misión —la de hacer la mejor justicia posible, de la manera más rápida y en la forma más económica de que seamos capaces— así no lo per-mite.
Contrario a otros, somos del criterio que la continua impo-sición de medidas disciplinarias a los miembros de la clase to-gada no es la mejor ni la única solución a los problemas que aquejan la práctica de la profesión de la abogacía en Puerto Rico. Ya es hora de que se intente solucionar los mismos uti-lizando otros enfoques. Podríamos empezar, cuando menos, confiando en el criterio y buen juicio de nuestros jueces de instancia permitiendo que éstos —a base de su experiencia— hagan la valiosa aportación de que definitivamente son ca-paces.
Procede que nos cuestionemos, ¿por qué negarle, de ma-nera absoluta, a un juez del Tribunal Superior el poder para ordenar el traslado de un caso al Tribunal de Distrito cuando éste, luego de un análisis objetivo y juicioso de la situación, queda plenamente convencido de que el caso no es de su compe-tencia?
HH
La parte peticionaria radicó una demanda de daños y per-juicios ante el Tribunal Superior de Puerto Rico, Sala de Carolina, en la cual alegó —en síntesis y en lo pertinente— que los demandantes habían sido víctimas de un arresto y registro *363ilegal e irrazonable por parte de un guardia de segundad em-pleado de la parte demandada mientras compraban en uno de los establecimientos comerciales de esta última; en el párrafo cuarto de la demanda alegaron que “debido a que la detención se hizo en público, los demandantes [madre e hija] sufrieron grandes trastornos emocionales, al verse hostigadas, detenidas y amenazadas de ser acusadas, por lo que recibieron trata-miento médico por 15 días, para su neurosis aguda, hiperten-sión arterial y cefálea”. Exhibit 1(a). Se solicitó, por último que se condenara a la parte demandada a pagarle a cada una de las dos demandantes la suma de $50,000 por concepto de “los daños físicos y morales” sufridos por éstas. Exhibit 1 (b).
Contestada la demanda y trabada la controversia, con fecha de 1ro de mayo de 1986 el tribunal de instancia emitió la siguiente orden:
Habiéndose examinado todas las alegaciones de la de-manda y de la contestación a la misma, aún considerando el caso a la luz de que pueda prevalecer la parte demandante, la cantidad que el Tribunal concedería no confiere compe-tencia al Tribunal Superior.
Trasládese el caso al Tribunal de Distrito. (Énfasis su-plido.) Exhibit 2(c).
Inconforme, la parte demandante acudió ante este Tribunal mediante la radicación de un “auto inhibitorio”. Habiendo considerado el recurso radicado como uno de certiorari, me-diante resolución de 26 de junio de 1986 le concedimos tér-mino a la parte recurrida para mostrar causa “por la cual este Tribunal no deba expedir el auto y dictar sentencia revoca-toria de la Orden emitida por el Tribunal Superior de Puerto Rico, Sala de Carolina, de fecha Ir [o] de mayo de 1986”. Dicha parte ha comparecido.
I — i HH
Como es sabido, la Ley de la Judicatura, en su Art. 1, es-tablece en lo pertinente al asunto en controversia que el Tri*364bunal Superior conocerá de “todo asunto civil en que la cuantía en controversia, reclamación legal o valor de la pro-piedad en disputa, exceda de diez mil (10,000) dólares, sin incluir intereses, costas y honorarios de abogado”. 4 L.P.R.A. sec. 121(a) (5).
Como bien señala la parte recurrida en su comparecencia, el efecto real y práctico de la mencionada disposición legal ha sido que, como regla general, quien decide “la competencia por cuantía” de los casos de daños y perjuicios ante el tribunal de primera instancia lo es el demandante por razón de que es quien “valora” originalmente los daños que reclama. En otras palabras, el abogado de la parte demandante es el “primer enjuiciador o juez” del pleito que se propone radicar. Dicho profesional no sólo tiene la responsabilidad de decidir si su cliente tiene o no una buena causa de acción que deba tener acceso al tribunal, sino que viene obligado a estimar el valor de la misma en dinero.
Es por ello que los miembros de la clase togada desempe-ñan un papel importantísimo en esta problemática. Debe re-cordarse que el abogado, como funcionario del tribunal que es, tiene un deber de honestidad para con el mismo. No obstante, no hay duda de que la experiencia demuestra que la mayor parte de los casos de daños y perjuicios que se radican ante el Tribunal Superior adolecen de la condición de que las cuantías reclamadas en los mismos han sido sobreestimadas. De hecho, como correctamente señala la opinión mayoritaria, un estudio realizado por la Oficina de Administración de los Tribunales —considerado por la Conferencia Judicial de Puerto Rico de 1985— revela que de una muestra de 105 casos de daños y perjuicios radicados en el Tribunal Superior, en el 62 % de los mismos la indemnización adjudicada fue de $10,000 o me-nos. (1)
*365La situación merece seria consideración por cuanto podría significar que a nivel del tribunal de primera instancia los recursos —tanto humanos como materiales— podrían estar siendo “mal utilizados”.
No es correcto, como expone la opinión mayoritaria, que la “actuación del foro de instancia no está expresamente auto-rizada en las Reglas de Procedimiento Civil”. No existe en nuestro ordenamiento jurídico disposición alguna que impida que un juez del Tribunal Superior pueda —a fundamentada solicitud de parte antes de que se resuelva en definitiva un caso de daños y perjuicios— ordenar el traslado de un caso de esta naturaleza al Tribunal de Distrito cuando queda conven-cido de que el mismo no es de su competencia y que el caso debió de ser radicado originalmente en este último tribunal.
Lo cierto es que esta determinación está autorizada y en-cuentra apoyo en las disposiciones de la Regla 3.1 de las de Procedimiento Civil de 1979. Como es sabido, la citada regla establece:
3.1. Competencia
Todo pleito se presentará en la sección o sala que corres-ponda según lo dispuesto por ley y por estas reglas, pero no se desestimará ningún caso por razón de haberse sometido a una sección o sala sin competencia o autoridad para ello. Todo pleito podrá tramitarse en la sección o sala en que se presente por convenio de las partes y la anuencia del juez que presida dicha sala en ese momento. De lo contrario, será transferido por orden del juez a la sección o sala correspon-diente. (Énfasis suplido.)
Merece que se enfatice que el requisito de que el juez dé su anuencia en esta clase de situaciones “constituye un nuevo ele-mento añadido por la Ley de la Judicatura”. Aetna Ins. Co. v. Tribunal Superior, 103 D.P.R. 480, 483 (1975).
Somos del criterio que la solución de este serio problema que afecta a las salas del Tribunal Superior, causando una indebida congestión de los calendarios, no puede ni debe ser *366resuelto meramente a base de la amenaza de imposición de sanciones económicas a los miembros de la clase togada. Ya es tiempo de que se reconozca que este enfoque no es la panacea de los problemas que aquejan a nuestra profesión.
Existen otras alternativas que pueden ser implementadas a todos los niveles. Debemos confiar en el buen-juicio de nues-tros jueces de instancia. En lugar de maniatarlos, debemos proveerles mecanismos para que éstos, con entusiasmo, crea-tividad e imaginación, puedan solucionar los problemas con que se confrontan.
Repetimos, no existe en nuestro ordenamiento disposición alguna que prohíba lo realizado por el juez recurrido en el presente caso. Naturalmente, que la decisión que a esos efec-tos se emita deberá ser una informada. Los “resultados” que arrojan los mecanismos de descubrimiento de prueba que pro-veen las Reglas de Procedimiento Civil de 1979 pueden y deben ser de extraordinaria ayuda en esta situación por cuanto de los mismos, de ordinario, se desprende la información necesa-ria para poder realizar una evaluación razonable de los daños que se ajuste a la realidad de lo ocurrido.
Resolver lo contrario, esto es, que el Tribunal Superior no posee esta facultad tiene el efecto de hacer inoperante el Art. 1 antes citado de la Ley de la Judicatura por cuanto deja totalmente al arbitrio de los demandantes la determinación de cuál de los dos tribunales es el que tiene competencia para entender en un caso en particular. Es por todos conocido que anualmente se radican cientos de casos ante el Tribunal Superior, en relación con los cuales no se necesita ser muy perspi-caz para poderse uno inmediatamente percatar de que los mismos son de la competencia del Tribunal de Distrito. ¿Por qué obligar a los jueces del Tribunal Superior a retener dichos casos en sus salas?
La “solución” que nos brinda la opinión mayoritaria al problema ante nuestra consideración no resuelve el mismo; esto es, no importa la clase o cuantía de las sanciones econó-*367micas que al finalizar el caso se le impongan a los abogados “infractores”, los casos que ellos radicaron tienen el efecto de congestionar los calendarios de las salas del Tribunal Superior, imposibilitando que sus jueces resuelvan asuntos de mayor importancia que verdaderamente son de su competen-cia. Esto es, la opinión mayoritaria tiene el resultado de per-petuar la errónea distribución de trabajo existente entre las dos antes mencionadas secciones del tribunal de primera ins-tancia. Cruzarse de brazos ante dicha situación no está a la altura del objetivo que inspira y justifica nuestra misión como jueces, esto es, garantizarle a nuestro país la mejor justicia en la forma más rápida y económica posible.
Somos del criterio, en síntesis, que terminada la etapa de descubrimiento de prueba un juez del Tribunal Superior —ante una fundamentada solicitud de una de las partes pre-sentada en término razonable— debe tener la facultad de or-denar el traslado de un caso de daños y perjuicios al Tribunal de Distrito en aquellas situaciones en que su informado y jui-cioso criterio sea a los efectos que, de prevalecer la parte de-mandante, la cuantía a concederse obviamente será menor de $10,000. (2)
HH hH
No obstante lo anteriormente expresado, estamos de acuerdo con que procede la revocación de la orden de traslado emitida en el presente caso. Como surge de la referida orden, la decisión a que llegó el magistrado de instancia está basada exclusivamente en un examen de “las alegaciones de la de-manda y de la contestación a la misma”. Exhibit 2(c). Es *368obvio que el tribunal de instancia en ese momento no tenía los elementos necesarios para valorizar adecuadamente el caso. Su acción, en esa etapa, constituyó un “abuso de discreción”.
Voto particular de la
Juez Asociada Señora Naveira de Rodón.
Estamos conformes con la opinión del Tribunal, sin embargo, quisiéramos hacer algunas expresiones adicionales. Aunque las Reglas de Procedimiento Civil de 1979 no dispo-nen un término en particular para que el Tribunal sua sponte traslade una acción civil de una sección del tribunal de instan-cia a otra, dicho cuerpo de reglas —en particular las Reglas 1, 3.5, 9 y 37.1— y su jurisprudencia interpretativa —Camleglo v. Dorado Wings, Inc., 118 D.P.R. 20 (1986); Vellón v. Squibb Mfg., Inc., 117 D.P.R. 838 (1986); Lluch v. España Service Sta., 117 D.P.R. 729 (1986); García Negrón v. Tribunal Superior, 104 D.P.R. 727, 729 (1976); también véase P. Ortiz Álvarez, Un enfoque axiológico pragmático e integral para la aplicación de las Reglas de Procedimiento Civil, 2 Forum 12, 15 (oct.-dic. 1986) — (1) nos llevan a concluir que la referida determinación de trasladar el caso debe realizarse en las primeras etapas del procedimiento.
En armonía con la finalidad que persiguen las Reglas de Procedimiento Civil de lograr “una solución justa, rápida y económica de todo procedimiento”, Regla 1, (2) en 1979 éstas se enmendaron para limitar á treinta (30) días el término que tiene la parte demandada para solicitar el traslado. Regla *3693.5. (3) Siguiendo esta misma filosofía hemos interpretado que mediante la utilización de la Regla 37.1 sobre conferencia con antelación al juicio, el juez debe ejercer el control de los pro-cedimientos en el caso desde sus inicios. Vellón v. Squibb Mfg., Inc., supra; Lluch v. España Service Sta., supra. La efectivi-dad de este mecanismo procesal y la finalidad que persiguen las reglas requieren que cualquier traslado se haga en etapas tempranas de los procedimientos.
Por todo lo anterior, estamos conforme con la opinión del Tribunal.

 Reorganización del Tribunal de Primera Instancia, informe some-tido por la Oficina de Administración de los Tribunales ante la Conferencia Judicial de Puerto Rico celebrada en noviembre de 1985, pág. 65.


Esta facultad se asemeja a la concedida en forma general a los jueces bajo las disposiciones de la Regla 3.5 de las de Procedimiento Civil. Como es sabido, a la luz de dicha disposición, los jueces tienen la facultad de ordenar el traslado de un caso de sala o sección, a petición de parte, por razón de la localización de la propiedad inmueble en controversia, Regla 3.2; según el sitio de origen de la causa del litigio, Regla 3.3, y de acuerdo a la residencia de las partes, Regla 3.4. (32 L.P.R.A. Ap. III.)


 Sobre la Regla 9 véase lo citado en la opinión del Tribunal; también véase Enmiendas propuestas a las Reglas de Procedimiento Civil, Secreta-riado de la Conferencia Judicial del Tribunal Supremo, diciembre de 1986, págs. 30-45.


32 L.P.R.A. Ap. III.


Esta regla dispone en lo pertinente:
“(a) Presentado un pleito en una sección o sala que no sea la apro-piada, si la parte demandada desea impugnar la falta de competencia de dicha sección o sala, deberá presentar, dentro de un término no mayor de treinta (30) días a partir de la fecha de la notificación de la demanda y el emplazamiento, una moción para que el pleito sea trasladado a la sección o sala correspondiente. La moción de traslado deberá ser debidamente ju-rada a menos que de la faz de la demanda, o de los autos del caso, surjan los hechos en que se funda la referida moción. De no presentarse escrito alguno en oposición a la moción de traslado dentro de los diez (10) días de haberse notificado la referida moción, el caso será trasladado a la sección o sala correspondiente.”